Memorandum.
The order of the Appellate Division should be affirmed, with costs. The applicable statute and regulations governing the requirement of a license for an enterprise engaged in institutional medical care and treatment are entirely too broad. The terms “facility” and “clinic”, most often used, are inclusive of many kinds of individual, partnership, and group medical practice, which concededly are not subject to or intended to be subject to licensing. Moreover, the terms are ambivalent in whether they refer to physical as distinguished from functional or personnel resources used or available in the treatment of medical conditions, and that ambivalence is particulary frustrative in this case. In so holding, it is not intended to inhibit the drafting and application of statute or regulations which accurately describe the kinds of enterprise to be licensed, including perhaps the specialized, large-scale handling of abortions by institutional enterprises or those held out as providing the varied services of an institutional enterprise, subject, of course, to the strictures laid down in Roe v. Wade (410 U. S. 113) and Doe v. Bolton (410 U. S. 179).
*586Chief Judge Ful» and Judges Breitel, Jasen, Jones and Wachtler concur in memorandum; Judges Burke and Gabrielli dissent and vote to reverse on the dissenting opinion at the Appellate Division.
Order affirmed.